DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heimann (US 3,809,123) in view of Willbanks (US 5,144,982) in further view of Xu et al (US 7,455,075).
Regarding Claim 1, Heimann discloses a bistable valve assembly (Figures 1-8) comprising: 
an interior cavity (inside 1,1’); 
a first pressure source (via 2 or 3; claim 1 discloses 2 opposing inlets, therefore a pressure source is inherently located in each inlet) connected to the interior cavity; 
a second pressure source (remaining of the source connected to 2 or 3) connected to the interior cavity; 
a magnetic shuttle (8) located within the interior cavity; 
a first post (2 or 3; or in the alternative, 2 and the top of 1’ or 3 and the bottom of 1’) and a second post (remaining of 2 or 3; or in the alternative, remaining of 2 and the top of 1’ or 3 and the bottom of 1’), wherein the first post is in fluid communication with the first pressure source and the second post is in fluid communication with the second pressure source (Figure 2); and 
at least one electromagnetic coil (16 or 17);
wherein the at least one electromagnetic coil comprises a first electromagnetic coil (16 or 17) disposed about the first post wherein, when energized, the electromagnetic coil supplies magnetic charge to the first post (via 18, Figure 2), 
wherein when the first electromagnetic coil is energized, the electromagnetic coil supplies a magnetic charge that actuates the magnetic shuttle to move towards a first end of the interior cavity and seal the first pressure source (Column 2, lines 28-52), and
but fails to expressly disclose a first circuit board comprising at least one electromagnetic coil that actuates the magnetic shuttle; wherein the first electromagnetic coil is flat against the first circuit board, and wherein the magnetic shuttle having a first and second magnet, each magnet having a first magnetic pole and a second magnetic pole, the first magnetic poles facing each other and the second magnetic poles facing the first and second posts.
Willbanks teaches a valve assembly (Figure 1) with a first circuit board (14 in Figure 4) comprising at least one electromagnetic coil (12 or 13) that actuates the magnetic shuttle (26); wherein the first electromagnetic coil is flat against the first circuit board (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heimann to incorporate the teachings of Willbanks to provide for a first circuit board comprising at least one electromagnetic coil that actuates the magnetic shuttle; wherein the first electromagnetic coil is flat against the first circuit board.  Doing so would be combining prior art elements according to known methods (the circuit board of Willbanks with the system of Heimann) to yield predictable results (to control the magnetic shuttle to move between the posts in response to a coil actuation energy).
Xu et al teaches a bistable valve assembly (1A) with an interior cavity (within 132) and a magnetic shuttle (101) wherein the magnetic shuttle having a first and second magnet (102 and 152 in Figure 1D), each magnet having a first magnetic pole (the “S” pole) and a second magnetic pole (the “N” pole), the first magnetic poles facing each other (the S poles as seen in Figure 1D) and the second magnetic poles facing the first and second posts (the N poles shown in Figure 1D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heimann to incorporate the teachings of Xu et al to provide for wherein the magnetic shuttle having a first and second magnet, each magnet having a first magnetic pole and a second magnetic pole, the first magnetic poles facing each other and the second magnetic poles facing the first and second posts.  Doing so would be combining prior art elements according to known methods (the two magnets of Xu et al with the system of Heimann) to yield predictable results (to allow the magnetic shuttle to move between the posts in response to a coil actuation energy).
Regarding Claim 2, Heimann discloses the first circuit board comprising at least one electromagnetic coil comprises a second electromagnetic coil (remaining of 16 and 17) disposed about the second post wherein, when energized, the electromagnetic coil supplies magnetic charge to the second post (via 18, Figure 2, note that the modification would be present in both upper and lower levels of the valve).
Regarding Claim 3, Heimann discloses where the first post and the second post further comprising at least one stabilizing feature (11, 12; defined as bumps on page 26 of the specification filed on 07/09/2014).
Regarding Claim 4, Heimann discloses a first and second pressure inlet (opening of 2 and 3), the first and second pressure inlet fluidly connected to the first and second pressure source (inherent to the device).
Regarding Claim 5, Heimann discloses where the interior valve cavity is located between the first and second post (Figures 1, 8).
Regarding Claim 6, Heimann discloses wherein the magnetic shuttle is sealed against the first pressure source in a first configuration and wherein the magnetic shuttle is sealed against the second pressure source in a second configuration (Column 2, lines 28-52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753